Title: From George Washington to Brigadier General Anthony Wayne, 14 September 1779
From: Washington, George
To: Wayne, Anthony


        
          My dear Sir
          Head Quarters West Point Septr 14th 1779
        
        Your letter of this day is this moment received—I shall take pleasure in paying every attention to the comfort & convenience of the Light Infantry, which the nature of the service they perform may require and the establishment of the army permit, so far as may be consistent with propriety and the general good of the troops—But I do not think a compliance with Mr Measoms proposal would be adviseable on more accounts than one—The Light Infantry being only

considered as detachments from the line ought to bear the uniform of the Regiments from which they are taken—Though this from the diversity of our uniforms will not be so favourable to their appearance as might be wished, the contrary would be a deviation from common practice and would not fail to create uneasinesses, Besides whenever it should be found expedient to return them to their regiments it would then produce a more disagreeable diversity in the regiments to which they belong.
        So soon as the Cloathing for the Army can be brought on to camp a general distribution of uniforms will take place; to furnish a part sooner would excite jealousy and discontent.
        As there are rumours of a french fleet approaching our coast, though I have no expectation of such an event, I shall be obliged to you to be particularly attentive to any firing towards New York, or in this River; and if there should be any more than ordinary—I shall be glad of immediate information. I am with the greatest regard Yr Most Obet, servt
        
          Go: Washington
        
      